Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on October 25, 2021 . Claims 1-3, 9-10, 48-50, 55-57 and 62-67  are currently pending. 
Claims 1, 3 and 50 have been amended, claims 12, 13, 16, 19, 20, 22, 25, 30, 31, 35, 38, and 61  have been canceled and claims 62-67 have been added by Applicant’s amendment filed on October 25, 2021. 
In response to the restriction requirement July 23, 2021, Applicants’ election without  traverse of Group I, claims 1-3, 9, 10, 48-50, 55 and 56, drawn to a method of making a population of immune effector cells, with respect to Groups II and Ill is akwnoleged. New claims 62-67 read on the elected invention. Applicants traverse the restriction with respect to Group IV.
Additionally, Applicants’ election of the following species without  traverse is akwnoleged:
 (A) An input sample comprising at least 10%, monocytes,  encompassed by at least claim 2.
(B) An output sample comprising less than 10%, monocytes cells, encompassed by at least claim 2.
(C) “Applicants believe no species election of (C) is required, given that claim 19 is cancelled concurrently herewith. Nevertheless, if an election is required, Applicants hereby elect a species of removing CD19+ cells from the input sample under flow conditions encompassed by at least claims 1-3, 9-10, 22, 48-50, 55-57, and 62-65.”
(D) A species of additional steps, wherein the method further comprises d) depleting CD19+ cells under flow conditions; e) performing density centrifugation using a medium comprising iodixanol and/or having a density greater than Ficoll; f) performing a wash step on the thawed sample with a buffer comprising dextrose and/or sodium chloride; and g) performing a positive selection of CD3/CD28+ cells under flow conditions, encompassed by at least claim 3. 

Response to Applicants’ arguments
Applicant’s traversal in relation to the restriction of Group I and IV is that the method of claim 1 is not anticipate by Morgan because the author has no disclosure of performing elutriation using a frozen input material and, therefore, Groups I and IV share a special technical feature over the prior art. Applicants' arguments have been fully considered but are not found persuasive. 
As previously set forth at pages 2-3 of the restriction requirement filed on  July 23, 2021, the prior art of Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT) explicitly teaches that a frozen input sample at paragraph [0105], “method for manufacturing a therapeutic composition comprising T cells comprises harvesting cells from a subject and isolating a population of cells using a closed system process. In particular embodiments, cells may be isolated from any suitable fresh or frozen sources.” , and thus the claimed special technical feature does not contribute over the prior art. 

Claim 57 has been  withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I and Group IV  is still deemed proper and is therefore made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 

Therefore, claims 1-3, 9-10, 48-50, 55-56 and 62-67  are currently under examination to which the following grounds of rejection are applicable.	
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2016/068683, filed December 27, 2016. Applicant’s claim for the benefit of a prior-filed parent provisional applications 62/271,695, filed on December 28, 2015 and 62/431,204 filed on December 7, 2016  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Thus, the earliest possible priority for the instant application is December 28, 2015.

                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 10/25/2021, and 1/28/2019 (3) are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 508 individual references, representing thousands of pages of publications and other
documents. Accordingly, the information disclosure statements have been considered by the
examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
                                                                 Claim objections  	The claims are objected to for the following informalities: Applicants election of species:   
i) an input sample comprising at least 10%, monocytes,
ii) An output sample comprising less than 10%, monocytes cells, and
iii)  d) depleting CD19+ cells under flow conditions; e) performing density centrifugation using a medium comprising iodixanol and/or having a density greater than Ficoll; f) performing a wash step on the thawed sample with a buffer comprising dextrose and/or sodium chloride; and g) performing a positive selection of CD3/CD28+ cells under flow conditions, is noted, however independent claim 1 is only drawn generically to the specific elected species. The independent claims should be amended to reflect the elected invention. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 9-10, 48-50, 55-56 and 62-67  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite in its recitation of “immune effector cells that can be engineered” since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites a plurality of “and/or” conjunctions in lines 6 and 16. While this may be a convenient means for Applicant, such legalese renders the claims indefinite because the claimed protein cannot be simultaneously be each of the structurally different molecules recited in parts (ii), (iii) and (iv). To put it another way, the T cells cannot be both less than 60% T cells and 95% T cells. Appropriate correction is required.
Claim 3 recites the term “and/or” in line 4.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only iodixanol, or all iodixanol and having a density greater than Ficoll, or, “or” would imply that the medium types are in the alternative.  Appropriate correction is required.  
Claim 3 recites the term “and/or” in line 7.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only dextrose, or all dextrose and sodium chloride, or, “or” would imply that the buffer types are in the alternative.  Appropriate correction is required
Claim 3 recites the term “and/or” in line 6.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only CAR+ cells, or all CAR+ cells and CAR+CD8+ central memory cells, or, “or” would imply that the cell types are in the alternative.  Appropriate correction is required
 Claim 10 recites the term “and/or” in line 10. While this may be a convenient means for Applicant, such legalese renders the claims indefinite because the claimed protein cannot be simultaneously be each of the structurally different molecules recited in parts (i), (ii), and (iii). To put it another way, the T cells output sample be both a cytotoxicity level of 30 and 0.1 pg IFNgamma per transduced cell. Appropriate correction is required.
Claim 10 is also indefinite because of the recitation of “a cytotoxicity level of at least” because it is unclear in relation to what the cytotoxicity level refers to. Thus, a skilled artisan would not be able to determine what “a cytotoxicity level of at least” is relative to.
Claim 49 recites the term “and/or” in line 4.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only transduction efficiency, or all transduction efficiency and performing a wash step, or, “or” would imply that the assaying types are in the alternative.  Appropriate correction is required.
Claim 49 recites the term “and/or” in line 5.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only dextrose, or all dextrose and sodium chloride, or, “or” would imply that the buffer types are in the alternative.  Appropriate correction is required.
Claim 49 recites the term “and/or” in line 12.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a step of stimulating, or all a step of assaying and a step of stimulating, or, “or” would imply that the assay types are in the alternative.  Appropriate correction is required.
Claim 50 recites the term “and/or” in line 3  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only CD8+ T cells, or all CD8+ T cells and CD4+ T cells, or, “or” would imply that the T cell types are in the alternative.  Appropriate correction is required.
Claim 50 recites the term “and/or” in line 16.  While this may be a convenient means for Applicant, such legalese renders the claims indefinite because the claimed protein cannot be simultaneously be each of the structurally different molecules recited in part (iii). To put it another way, a cancer cannot be both Hodgkin lymphoma and precancerous conditions. Appropriate correction is required.
Claim 56 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only dextrose, or all dextrose and sodium chloride, or, “or” would imply that the buffer types are in the alternative.  Appropriate correction is required
Claim 56 recites the term “and/or” in line 4.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a step of stimulating the output sample, or all a step of stimulating the output sample and introducing a nucleic acid encoding a CAR into one or more of the immune effector cells in the output sample, or, “or” would imply that the step types are in the alternative.  Appropriate correction is required.
Claim 62 recites the term “and/or” in line 2  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only 60% iodixanol in water, or all 0% iodixanol in water and has a density greater than 1.077g/ml, or, “or” would imply that the medium types are in the alternative.  Appropriate correction is required.
Claim 62 recites the trademark CS5®. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.In the present case, the trademark/trade name is used to identify/describe types of ion exchange resins and, accordingly, the identification/description is indefinite.
Claim 62 recites the limitation "the wash buffer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The parent lists “a buffer”.
Claim 62 recites the limitation "the transduction" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 63 recites the term “and/or” in line 5  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a primary signaling domain, or all a primary signaling domain and a costimulatory signaling domain, or, “or” would imply that the domain types are in the alternative.  Appropriate correction is required.
Claim 64 recites the limitation "the viscosity" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 9, 48, 55, 57 and 65-67 are also included in the rejection as they directly or indirectly depend on claim 1.
Claim Rejections - 35 USC § 102
The Specification does not provides a definition of the phrase “performing elutriation on the thawed sample”. Accordingly, the phrase is interpreted as “a process for separating particles based on their size, shape and density, using a stream of gas or liquid flowing in a direction usually opposite to the direction of sedimentation” (Elutriation – Wikipedia pp. 1-2; downloaded on 12/23/2021)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 48-50 and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT; of record IDS filed on 01/28/2019).
Regarding claim 1, Morgan discloses scalable, flexible, reliable, and reproducible methods for manufacturing therapeutic immune effector cell compositions comprising CAR expressing cells (paragraphs [004][0054]), said methods comprising: harvesting peripheral blood mononuclear cells (PBMCs) from a subject and isolating a population of cells using a closed system process, wherein cells may be isolated from any suitable fresh or frozen sources, wherein the cells are autologous and from a subject that exhibits symptoms of cancer (paragraphs [0105],[0136],[0140],[0430]), falling within the scope of claim 1 step a). Moreover, Morgan et al., teaches that harvesting or obtaining the population of cells comprises leukapheresis (paragraphs [0014][0181]). Note that Leukapheresis is used to extract white blood cells in their entirety or just certain types (such as T-cells lymphocytes which the body uses to activate the immune response). The harvested PBMCs and extracted T cells read on an input sample and output sample, respectively. In preferred embodiments, Morgan discloses that isolating the population of cells comprises sedimentation (paragraph [0015]) by using a FICOLL® or a PERCOLL® gradient or using a semiautomated flowthrough centrifuge (paragraphs [0016]-[0017]). Morgan et al., describes that after PBMCs are isolated, they are subject to one or more wash steps, e.g., to remove the Ficoll (elutriated). In particular embodiments, Morgan states, “after cryopreservation, cells are thawed in a 37C water bath and washed in a suitable cell culture media or buffer…The thawed cells may be subsequently used, either for the manufacturing methods contemplated herein or for administration to a subject” (paragraph [0196]), wherein the manufacturing methods  is subjected to density gradients, e.g, “methods for manufacturing T cells contemplated herein comprise a step of recovering the manufactured T cell compositions comprising harvesting and washing the expanded cells in using a semiautomated flowthrough centrifuge, e.g., the Cobe 2991 cell processor, the Cell Saver 5, the Baxter CytoMate, LOVO, or the like.” paragraph [0264]. (paragraphs [0092], [0105],[0181],[0182],[0196]), falling within the scope of Claim 1, steps b) and c). In preferred  embodiments, Morgan teaches that after isolation of PBMC, both cytotoxic and helper T lymphocytes can be sorted into naive, memory, and effector T cell subpopulations either before or after activation, expansion, and/or genetic modification (paragraph [0184]).
Regarding claim 2, in  FIG. 14, Morgan illustrates the cellular composition of PBMCs from 18 donors from using FICOLL® isolation and washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics). The resulting cell populations were characterized by FACS for CD45+ cells, T cells, CD4+ T cells, CD8+ T cells, B cells, NK cells, and monocytes and dendritic cells. The cell profiles were consistent among the 18 donors. (paragraph [0084]),  where the percentage of monocytes and DCs is at least 20%. Morgan states “The manufacturing consistently achieved an average of 6.75 (+/-1.5) population doubling levels in 10 days…. The purity of the culture was consistently >98% CD3 cells.” (paragraph [0441]) providing support for an output of T cells of at least 50%. 
Regarding claim 3, Morgan states in paragraphs [0182] and [0186], “Use of the Cell Saver 5 allows for closed system processing of PBMC starting material via Ficoll as well as final concentration and washing of the manufactured T cell compositions on one device. Use of the closed system simplifies manufacturing by minimizing the equipment needed for cGMP processing and results in consistent and reproducibly pure PBMC or final T cell compositions.” and “after PBMCs are isolated, they are subject to one or more wash steps, e.g., to remove the Ficoll….. In certain embodiments, cells may be washed one or more times before, during, or after, any number of the manufacturing steps contemplated herein. Washing may be performed in any suitable buffer or culture media, e.g., CliniMACS buffer supplemented with HABS or HSA, PlasmaLyte, TCGM, PBS, Ringer's solution, physiological saline, 0.9% NaCl, or another suitable solution that lacks calcium, magnesium, and most, if not all other, divalent cations, or any suitable culture media, or any suitable combination thereof.”, falling within the scope of performing one wash step on the thawed sample with a buffer comprising sodium chloride.
Regarding claims 9 and 48, Morgan states, “The T cell manufacturing methods contemplated herein simple and robust culture initiation and activation steps that contribute to a resulting T cell composition that is a superior therapeutic product” [0200], wherein the T cells read on the output sample. Furthermore, Morgan discloses that “the isolated population of cells is seeded at a particular density to initiate cultures and T cells are activated and stimulated by contacting the cells with primary and costimulatory ligands. ….populations of cells comprising activated T cells are transduced with a viral vector encoding a CAR or engineered TCR and cultured to expand the T cells (paragraph,[0170]), falling within the scope of “the output sample is contacted with a nucleic acid encoding CAR). Furthermore, Morgan teaches the modular components of CAR, as recited in claim 48. 
Regarding claim 49, Morgan teaches activated T cells that transfection efficiency of T cells from PBMCs expressing anti-CD19 CAR expressing lentivirus by assaying for the CD3 maker (paragraph [0083]). 
Regarding claim 50, Morgan illustrates in Figure 14 the cellular composition of PBMCs from 18 donors from using FICOLL® isolation and washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics). The resulting cell populations were characterized by FACS for CD45+ cells, T cells, CD4+ T cells, CD8+ T cells, B cells, NK cells, and monocytes and dendritic cells.
Regarding claim 63, Morgan et al., teaches that washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics).
Thus by teaching all the claimed limitations, Morgan et al., anticipates the claimed invention.
                                   Claim Rejections - 35 USC § 103The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 9 and  10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT; of record IDS filed on 01/28/2019) and further in view of  Wang et al., (J Immunother. 2012 November ; 35(9): 689–701).
Morgan discloses scalable, flexible, reliable, and reproducible methods for manufacturing therapeutic immune effector cell compositions comprising CAR expressing cells (paragraphs [004][0054]), said methods comprising: harvesting peripheral blood mononuclear cells (PBMCs) from a subject and isolating a population of cells using a closed system process, wherein cells may be isolated from any suitable fresh or frozen sources, wherein the cells are autologous and from a subject that exhibits symptoms of cancer (paragraphs [0105],[0136],[0140];[0430]), falling within the scope of claim 1 step a). Moreover, Morgan et al., teaches that harvesting or obtaining the population of cells comprises leukapheresis (paragraphs [0014][0181]). Note that Leukapheresis is used to extract white blood cells in their entirety or just certain types (such as T-cells lymphocytes which the body uses to activate the immune response). The harvested PBMCs and extracted T cells read on an input sample and output sample, respectively. In preferred embodiments, Morgan discloses that isolating the population of cells comprises sedimentation (paragraph [0015]) by using a FICOLL® or a PERCOLL® gradient or using a semiautomated flowthrough centrifuge (paragraphs [0016]-[0017]). Morgan et al., describes that after PBMCs are isolated, they are subject to one or more wash steps, e.g., to remove the Ficoll (elutriated). In particular embodiments, Morgan states, “after cryopreservation, cells are thawed in a 37C water bath and washed in a suitable cell culture media or buffer…The thawed cells may be subsequently used, either for the manufacturing methods contemplated herein or for administration to a subject” (paragraph [0196]), wherein the manufacturing methods  is subjected to density gradients, e.g, “methods for manufacturing T cells contemplated herein comprise a step of recovering the manufactured T cell compositions comprising harvesting and washing the expanded cells in using a semiautomated flowthrough centrifuge, e.g., the Cobe 2991 cell processor, the Cell Saver 5, the Baxter CytoMate, LOVO, or the like.” paragraph [0264]. (paragraphs [0092], [0105],[0181],[0182],[0196]), falling within the scope of Claim 1, steps b) and c). In preferred  embodiments, Morgan teaches that after isolation of PBMC, both cytotoxic and helper T lymphocytes can be sorted into naive, memory, and effector T cell subpopulations either before or after activation, expansion, and/or genetic modification (paragraph [0184]). 
Regarding claim 9, Morgan states “The T cell manufacturing methods contemplated herein simple and robust culture initiation and activation steps that contribute to a resulting T cell composition that is a superior therapeutic product” [0200], wherein the T cells read on the output sample. Furthermore, Morgan discloses that “the isolated population of cells is seeded at a particular density to initiate cultures and T cells are activated and stimulated by contacting the cells with primary and costimulatory ligands. ….populations of cells comprising activated T cells are transduced with a viral vector encoding a CAR or engineered TCR and cultured to expand the T cells (paragraph,[0170]), falling within the scope of “the output sample is contacted with a nucleic acid encoding CAR). Furthermore, Morgan states “ after isolation of PBMC, both cytotoxic and helper T lymphocytes can be sorted into naive, memory, and effector T cell subpopulations either before or after activation, expansion, and/or genetic modification, using a closed system device” (paragraph [0184).
Regarding claim 10, Morgan does not explicitly characterize a percentage of output sample, e.g, CD4+ T cells, CD8+ T cells that is CAR+CD8+ central memory cells.
However, before the effective filing date of the claimed invention, Wang et al., discloses that ex vivo propagated virus-specific and chimeric antigen receptor (CAR) redirected anti-tumor CD8+ effector T cells derived from CD45RA−CD62L+ central memory (TCM) precursors which engraft long-term and reconstitute functional memory following adoptive transfer (abstract). Wang et al., teaches a closed system, immunomagnetic selection method to isolate CD8+ TCM from peripheral blood mononuclear cells (PBMC) where the average purity and yield of CD8+CD45RA−CD62L+ TCM obtained in full-scale qualification runs were 70% and 0.4% (of input PBMC), respectively (abstract). 
Therefore, a person of ordinary skill in the art, would have been motivated to combine the isolated CD8+ TCM from peripheral blood mononuclear of Wang together with the output sample comprising  CD8+ T cells of Morgan , because the resulting population of CAR CD8+ TCM would enable an ex vivo propagated virus-specific and chimeric antigen receptor (CAR) redirected anti-tumor CD8+ effector T cells with the benefit of long-term engraftment and reconstitution of functional memory following adoptive transfer. A skilled artisan would have had a reasonable expectation of success, as the claimed percentages were known to result from a closed system, immunomagnetic selection method able to isolate CD8+ TCM from PBMC and to be effective in adoptive immunotherapy. A person of ordinary skill would have been motivated to optimize the amount of CAR CD8+ TCM in order to advantageously reach optimal long-term engraftment and reconstitution of functional memory following adoptive transfer.  It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
***
Claims 1 and 55-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT; of record IDS filed on 01/28/2019) and further in view of  Perez et al., (US. Pub. 2017/0136063). 
With regard to instant claim 1, Morgan renders obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Moreover, Morgan illustrates in Figure 14 the cellular composition of PBMCs from 18 donors from using FICOLL® isolation and washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics). The resulting cell populations were characterized by FACS for CD45+ cells, T cells, CD4+ T cells, CD8+ T cells, B cells, NK cells, and monocytes and dendritic cells.
Morgan does not explicitly teach selecting for CD3/CD28+ cells. 
Perez et al., discloses that an active T cell can be characterized by expression of one or more marker selected form CD137, CD25, CD71, CD26, CD27, CD28, CD30, CD154, CD40L, and CD134 (paragraph [0071]) 
It would have been obvious for one of ordinary skill in the art to enrich a populations of FICOLL® isolated  T cells of Morgan by further characterizing said T cell which are CD3+ by an additional maker such as CD28 with a reasonable expectation of success, particularly because Perez et al., teaches that CD28 characterizes active or stimulated T cells. 
Regarding claim 56, Morgan FICOLL® isolation and washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics). 
It would have been obvious for one of ordinary skill in the art to perform an additional wash step to remove Ficoll (elutriated) of selected active CD3/CD28 + cells to reduce other populations of lymphocytes thus selecting for cells of interest.  
***
Claims 1 and 64-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT; of record IDS filed on 01/28/2019) and further in view of Stroncek et al. (2014; Journal of Translational Medicine pp. 1-8)
With regard to instant claims 1, Morgan renders obvious the claimed methodology, as iterated above in the 102 rejection the content of which is incorporated herein, in its entirety. Specifically, Morgan illustrates in Figure 14 the cellular composition of PBMCs from 18 donors from using FICOLL® isolation and washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics). The resulting cell populations were characterized by FACS for CD45+ cells, T cells, CD4+ T cells, CD8+ T cells, B cells, NK cells, and monocytes and dendritic cells.
Morgan et al., does not teach adjusting the viscosity of the thawed sample by adding an isotonic solution (claim 64), collecting five fractions from the elutriation, (claim 65), and specific flow rates to collect one or more fractions (claims 66-67).
Regarding claims 64- 65, Stroncek et al.  teaches that PBMC concentrates were subjected to elutriation using a semi-automatic counter-flow elutriation instrument (Elutra Cell Separation System, version 1.1, Terumo BCT) using a user defined profile, wherein Elutriation separated the PBMC concentrates into 5 fractions, wherein  almost all of the lymphocytes, platelets and red cells were found in fractions 1 and 2; in contrast, most of the monocytes, 88.6 ± 43.0%, and neutrophils, 74.8 ± 64.3%, were in fraction 5. Moreover, elutriated monocytes with >10% neutrophils were subjected to density gradient sedimentation to reduce neutrophil contamination and elutriated lymphocytes to RBC lysis (abstract). Adjusting the viscosity of a solution sample by adding an isotonic solution is routine and well known and routine for one of ordinary skill in the art. 
Regarding claims 66-67,  Stroncek et al.  teaches that the chamber rotation speed was maintained at 2400 RPMs for fractions 1 through 4 and the media flow rate was maintained at 60 ml/min for fraction 1, 120 ml/min for fraction 2, 122 ml/min for fraction 3 and 124 ml/min for fraction 4 (page 2, col. 2, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Morgan et al. by employing the particular five fractions from elutriation disclosed by  Stroncek et al., combinations, flow rate and rotation speed recited in the claims with a reasonable expectation of success, given Stroncek et al.’s teaching that any appropriate combination of these routine steps may be employed and that, given an absence of unexpected results, the choice of such process parameters would have been routine.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
Conclusion
Claims 1-3, 9-10, 48-50, 55-56 and 62-67 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633